Citation Nr: 0843702	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for amputation of first, 
second, and third toes of the right foot, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in September 2007.


FINDING OF FACT

The veteran is in receipt of the maximum schedular rating for 
amputation of three toes without metatarsal involvement, 
including the great toe; this disability is not shown to be 
manifested by additional clinical features nor by loss of use 
of the right foot.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for amputation of first, second, and third toes of the right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5167-5173 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in November 2006, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, this letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the January 2007 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, the timely November 2006 VCAA letter, 
among others, provided notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted.

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the Board 
by a Veterans Service Organization (VSO) recognized by the 
VA, specifically the New Jersey Department of Military and 
Veterans' Affairs, and the Board presumes that the veteran's 
representatives have a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, VA's Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.

In addition, after the veteran and his representative were 
provided copies of the Statement of the Case (including a 
copy of the applicable rating criteria), the veteran 
submitted a statement in September 2007 in which he offered 
testimony regarding how he feels the disability on appeal 
affects his daily life and why it warrants a higher rating..  
In the Board's opinion, all of this demonstrates actual 
knowledge on the part of the veteran and his representatives 
of the information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez- 
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
has been afforded a VA examination to evaluate his disability 
on appeal: an August 2006 VA examination report provides a 
medical evaluation of the veteran's amputation of three toes 
of his right foot.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is seeking an increased rating for his amputation 
of the first, second, and third toes of the right foot.  The 
RO has rated this service-connected disability as 20 percent 
disabling under Diagnostic Code 5173, which applies to 
amputation of three or four toes of a foot without metatarsal 
involvement.  Under Diagnostic Code 5173, a 10 percent rating 
is warranted if the amputations do not include the great toe, 
and a maximum schedular rating of 20 percent is warranted if 
the amputations do include the great toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5173.

Thus, the Board notes at the outset that no disability rating 
in excess of the currently assigned 20 percent is available 
under Diagnostic Code 5173.

The Board now turns to the medical evidence characterizing 
the nature of the veteran's right foot disability before 
discussing which additional Diagnostic Code may be 
appropriate for application in this case.  An August 2006 VA 
examination report is of record and was authored in 
connection with this appeal.  The August 2006 VA examination 
report notes that the veteran "suffered these amputations 
some near 40 years ago and when asked how amputation 
residuals have worsened, he has no clear cut response other 
than telling me [the examiner] that he read in the newspaper 
somewhere that he could get more money out of the VA and here 
he is."  Further, the examiner explains that the veteran 
"had absolutely no mobility or functional impairment for 
work and the ordinary activities of daily living over the 
years and currently.  He reports that he is right footed and 
has no difficulty driving."

The August 2006 VA examination report presents the competent 
medical findings, upon personal interview and examination of 
the veteran, that "[o]n examination, the first, second and 
third toes of the right foot are amputated and the foot is 
otherwise normal."  Under "Diagnosis," the examiner 
reports: "Examined for residuals of amputation of toes, none 
other than the amputations themselves."  The Board finds 
that this August 2006 VA examination report, presenting 
medical findings and impressions from a competent expert 
based upon personal interview and examination of the veteran, 
is adequate and probative in characterizing the nature and 
severity of the disability on appeal.

There is no other medical evidence of record characterizing 
the features of the veteran's amputations on appeal during 
the pertinent appeal period.  Based upon the probative 
competent evidence of record, then, the Board finds that 
Diagnostic Code 5167, which provides a 40 percent rating for 
loss of use of the foot, is not for application in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5167.  It is clear from 
the August 2006 VA examination report that the veteran 
retains the use of his right foot, and the veteran has not 
expressly contended otherwise.

Furthermore, it is clear that Diagnostic Code 5170, which 
provides a 30 percent rating for amputation of all toes 
without metatarsal loss, is not for application in this case.  
38 C.F.R. § 4.71a, Diagnostic Code 5170.  The veteran is 
service connected for the amputation of only three toes, and 
neither the veteran nor any other evidence suggests that he 
has had further amputation of the other toes of the right 
foot.

Diagnostic Code 5171 provides that a 10 percent rating is 
warranted for amputation of the great toe without metatarsal 
involvement, and a 30 percent rating is warranted for 
amputation of the great toe with metatarsal involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5171.  Application of this 
Diagnostic Code does not, however, result in increased 
compensation for the veteran in this case.  The amputation of 
the veteran's right great toe is already contemplated in the 
20 percent rating currently assigned under Diagnostic Code 
5173; thus, the 10 percent rating available under Diagnostic 
Code 5171 cannot result in a higher rating than is already 
assigned.  The veteran does not contend that any ratings 
should be combined in this case, so the Board simply notes in 
passing that no permissible combination of ratings in 
application of these Diagnostic Codes results in greater 
compensation for the veteran in this case without improper 
pyramiding pursuant to 38 C.F.R. § 4.14.  Additionally, no 
competent medical evidence suggests, nor has the veteran 
expressly contended, that his amputations have progressed in 
severity to in some manner now involve removal of the 
metatarsal head of the great toe.

No rating in excess of 20 percent is available under 
Diagnostic Code 5172, as 20 percent is the maximum schedular 
rating provided under that Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5172.  Similarly, as discussed above, no 
rating in excess of 20 percent is available under Diagnostic 
Code 5173, as the veteran is currently in receipt of that 
highest schedular rating under that Code.

No evidence of record indicates that the veteran suffers from 
any other diagnosed clinical manifestations of foot 
disability associated with the service connected amputations 
beyond the features of the amputations themselves.  The 
August 2006 VA examination report clearly states that there 
is no residual disability other than the amputations 
themselves.  Thus, none of the Diagnostic Codes rating other 
disabilities of the foot are for application in this case.  
This includes Diagnostic Code 5284, for 'other' foot 
injuries, as the veteran's service-connected disability on 
appeal is clearly covered by the Diagnostic Codes for 
amputation of toes, as have been applied in the analysis of 
this case; the veteran is not shown to have any 'other' 
service-connected manifestation of disability of the right 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board recognizes the appellant's contention, generally 
suggested repeatedly throughout the advancement of this 
appeal, that he essentially disagrees with the rating 
criteria which determine the assignment of a rating for his 
amputation of toes.  The Board fully understands the 
veteran's contention in this regard, but is nevertheless 
bound by the law.  The Board has no authority to grant 
benefits simply because such may be perceived by the 
appellant as the equitable thing to do.  38 U.S.C.A. §§ 503, 
7104; See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that 'no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

The Board also acknowledges that the veteran claims that his 
toe amputations have led to secondary medical problems, 
specifically identifying back problems in this regard.  
However, the Board notes that the veteran is already in 
receipt of service connection for low back disability 
secondary to the toe amputations, with a separate 20 percent 
disability rating.

The Board finds that the preponderance of the probative 
evidence in this case weighs against finding entitlement to 
any rating in excess of 20 percent under the criteria of the 
applicable Diagnostic Codes for the amputation of toes.  No 
other medical evidence otherwise contradicts the findings 
discussed above, and thus none of the medical evidence 
demonstrates that the criteria for a higher rating have been 
met during the period on appeal.

The Board acknowledges the veteran's contentions regarding 
the symptomatology he experiences associated with his 
amputation of three toes of his right foot.  The veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical issues such as the clinical 
severity of a disability as measured through diagnostic 
indicators.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The clinical 
evidence for review indicates that the veteran does not meet 
the schedular criteria for a rating in excess of 20 percent.  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's amputation of three toes of the right foot is 
not warranted.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the veteran's amputation of three toes of 
the right foot is clearly accounted for in Diagnostic Code 
5173.  The Board finds the 20 percent rating currently in 
effect adequately addresses the veteran's symptoms and 
recognizes a significant degree of impairment.  As such, the 
Board finds that the Diagnostic Code for the veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology.  

Additionally, the Board notes that no evidence in this case 
indicates an exceptional disability picture exhibiting 
factors such as marked interference with employment and 
frequent periods of hospitalization.  Therefore, a referral 
for an extraschedular 



rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


